NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 12a0933n.06

                                            Nos. 11-1422; 11-1423

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                                                                                         FILED
ROBERT MOORE, et al.,                                                                              Aug 22, 2012
                                                                                            LEONARD GREEN, Clerk
         Plaintiffs-Appellants; Cross-Appellees,

v.                                                             ON APPEAL FROM THE UNITED
                                                               STATES DISTRICT COURT FOR THE
MENASHA CORPORATION.,                                          WESTERN DISTRICT OF MICHIGAN

         Defendant-Appellee; Cross-Appellant.

                                                        /


BEFORE:           CLAY and KETHLEDGE, Circuit Judges; DOW, District Judge.*

         PER CURIAM. In this companion case to Case Nos. 10-2171; 10-2173, the parties cross-

appeal a decision by the district court awarding attorney’s fees and costs in the amount of $125,000

to Plaintiffs and $45,000 to Defendant in relation to Plaintiffs’ action alleging that Defendant

violated Section 301 of the Labor Management Relations Act (LMRA), 29 U.S.C. § 185, and Section

502(a)(1)(B) of the Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1132. See

Moore v. Menasha Corp., No. 1:08-cv-1167, 2011 WL 811150, at *1 (W.D. Mich. March 1, 2011).

         In light of our opinion reversing the district court’s judgment in Nos. 10-2171 and 10-2173,

we also hereby VACATE the district court’s determination of fees and costs in Nos. 11-1422 and

11-1423 and REMAND for further proceedings consistent with our disposition of Nos. 10-2171 and

10-2173.

        *
         The Honorable Robert M. Dow, Jr., United States District Judge for the Northern District of Illinois, sitting
by designation.